                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                   No. 17-201

JEREMY ESTEVES                                                          SECTION I

                                      ORDER

       Before the Court is the government’s motion 1 to strike as untimely defendant

Jeremy Esteves’s (“Esteves”) motion in limine 2 to preclude the introduction of non-

self-inculpatory statements allegedly made by defendant Robert Brumfield, III

(“Brumfield”). 3

       Following the discussion that the Court had with the parties at an in-chambers

conference on September 16, 2019, any defendant who intended to object to the

admissibility of certain statements allegedly made by Esteves, Brumfield, and

defendant Lilbear George (“George”) was ordered to file a response to the

government’s memorandum 4 addressing the admissibility of such statements by




1 R. Doc. No. 585.
2 R. Doc. No. 578.
3 Pursuant to the Third Amended Scheduling Order, the deadline to file motions in

limine was September 20, 2019. R. Doc. No. 321, at 2.
4 R. Doc. No. 526.



                                          1
September 26, 2019. 5 Esteves filed a response 6 with respect to the admissibility of

statements allegedly made by George and a separate motion in limine7 with respect

to statements allegedly made by Brumfield.

      In light of the Court’s September 16, 2019 order, the Court will consider

Esteves’s motion in limine as a response to the government’s memorandum

addressing the admissibility of such statements.

      Accordingly,

      IT IS ORDERED that Esteves’s motion in limine is DISMISSED WITHOUT

PREJUDICE, preserving Esteves’s right to re-urge his arguments at trial.

      IT IS FURTHER ORDERED that the government’s motion to strike is

DISMISSED AS MOOT.

      New Orleans, Louisiana, September 30, 2019.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




5 See R. Doc. No. 552. Specifically, the Court’s order stated:
       Each defendant who intends to object to the admissibility of the
       statements, in whole or in part, should discuss whether each specific
       statement at issue is “individually self-inculpatory” as to the defendant
       who made the statement subject to the requirements of Federal Rule of
       Evidence 804(b)(3), and whether there are other evidentiary issues that
       would bar admissibility.
Id. at 2 (citing Williamson v. United States, 512 U.S. 594, 599–601 (1994)).
6 R. Doc. No. 571.
7 R. Doc. No. 578.



                                          2
